BRYANT, Judge.
Where a review of the record pursuant to Andersreveals that defendant's appeal contains no issues of arguable merit, we affirm the judgment of the trial court.
On 11 September 1992, defendant Donald Durrant Farrow pled guilty to two counts of first-degree rape, 92 CRS 5132-33, and two counts of first-degree sexual offense, 92 CRS 5134-35. The trial court sentenced defendant to life in prison. In 2013, defendant filed a motion for appropriate relief and a motion for DNA testing. After a hearing on 4 June 2014, Judge W. Osmond Smith, III, entered an order denying the motions on 9 June 2014.1 Defendant appeals from the order denying his motion for DNA testing.
_________________________
Counsel appointed to represent defendant on appeal has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California,386 U.S. 738, 18 L.Ed.2d 493 (1967), and State v. Kinch,314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
In accordance with Anders,we have fully examined the record to determine whether any issues of arguable merit appear therefrom. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
AFFIRMED.
Judges DIETZ and TYSON concur.
Report per Rule 30(e).
Opinion
Appeal by defendant from order entered 9 June 2014 by Judge W. Osmond Smith, III, in Durham County Superior Court. Heard in the Court of Appeals 1 June 2015.

We note that the trial court's order presents defendant's original judgments as 92 CRS 5131-55. As this appears to be merely a typographical error and does not affect our review of the instant case, we will proceed to address defendant's appeal.